NO. 07-01-0449-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                  NOVEMBER 30, 2001

                          ______________________________


                    IN THE INTEREST OF THE VALDEZ CHILDREN

                        _________________________________

            FROM THE COUNTY COURT AT LAW OF MOORE COUNTY;

                 NO. CL6700; HONORABLE DELWIN MCGEE, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       On October 25, 2001, appellant Paul Valdez gave pro se notice of appeal from an

order in Cause No. CL6700 in the County Court at Law of Moore County which modified

the amount of child support he was required to pay. On November 1, 2001, the clerk of

this court received and filed a pro se notice signed by appellant which stated that appellant

wished to withdraw his appeal.


       Accordingly, without passing on the merits of the case, appellant’s request to

withdraw his appeal is granted and the appeal is dismissed. Tex. R. App. P. 42.1(a)(2).
      Inasmuch as the appeal is dismissed at the appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith. All costs are assessed

to the parties incurring the same.




                                                 Phil Johnson
                                                   Justice


Do not publish.




                                            2